Citation Nr: 0023150	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a predatory-type 
disease of the legs, to include osteomyelitis or cellulitis.

2.  Entitlement to an initial compensable evaluation for 
residuals of a right ankle fracture.

3.  Entitlement to a 10 percent evaluation based on multiple, 
non-compensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from February 1967 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The RO, in pertinent part, 
denied entitlement to service connection for a predatory-type 
disease of the legs, to include osteomyelitis and cellulitis.  
The RO granted service connection for a right ankle fracture 
and assigned a noncompensable evaluation.  The RO also denied 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.  In November 1999, the Board remanded 
these claims for further development.  The claims now return 
to the Board.


FINDINGS OF FACT

1.  The veteran's current right lower extremity disorders, 
including osteomyelitis or cellulitis, are the result of a 
post-service injury and are unrelated to an inservice injury 
or any other incident of active duty.

2.  The evidence establishes that the veteran's current 
severe disability of the right ankle is a result of post-
service injury and is unrelated to the veteran's active 
service or to injuries to the right lower extremity during 
service, because those injuries healed without residuals; the 
veteran's service-connected right ankle disability is 
manifested by an asymptomatic scar with no residual 
functional impairment.

3.  There is no evidence that the veteran's service-connected 
scar and the residuals of a service-connected injury to the 
right ankle interfere with normal employability. 



CONCLUSIONS OF LAW

1.  The veteran did not incur a predatory-type disease of the 
legs, to include osteomyelitis or cellulitis, in active 
service or as a result of any incident thereof.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a compensable initial evaluation for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).

3.  The criteria for a compensable evaluation for multiple, 
noncompensable, service-connected disabilities have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a predatory-type 
disease of the legs, to include osteomyelitis or cellulitis, 
in service or as a result of injuries incurred in service.  
The veteran also contends that his service-connected right 
ankle disability is more severely disabling than the 
assigned, noncompensable, evaluation reflects.  He contends 
that he is entitled to a compensable evaluation under 
38 C.F.R. § 3.324 for the effects of his multiple service-
connected disabilities, if he is not granted a compensable 
evaluation for either of his two service-connected 
disabilities.

1.  Claim for service connection for a predatory disease of 
the legs

With any claim for service connection, the initial question 
which must be answered before a review of the merits of a 
claim may be undertaken, is whether the veteran has 
established a well-grounded claim.  38 U.S.C.A. § 5107(a).  
The Board concluded, in its November 1999 decision in this 
case, that the claim was well-grounded, for the reasons 
discussed in that decision.  The Board is satisfied that the 
additional development directed by the remand at that time 
was accomplished to the extent possible, and that there is no 
further duty to assist the veteran in the development of this 
claim.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran's service medical records reflect that he 
reported twisting his right ankle in March 1968.  A fracture 
of the right lateral malleolus, with soft tissue swelling, 
was diagnosed.  The veteran was also treated for a laceration 
of the left lower leg in May 1969 when a broken piece of a 
lawnmower apparently hit him in the leg.  There was a one-
inch laceration over the proximal one-third of the anterior 
tibia.  Radiologic examination revealed a possible chip 
fracture of left tibia.  The veteran's service medical 
records are devoid of further records of treatment for a 
right ankle or left leg injury.  The veteran's separation 
examination, conducted in October 1970, reflects that his 
lower extremities and feet were normal.

Summaries of private clinical records dated from August 1992 
through March 1996 reflect that the veteran reported that he 
sustained traumatic injury of the right ankle and lower leg 
in about 1980 which had required open reduction and internal 
fixation of the right ankle.  The summaries further reflect 
that infected tibial hardware, right lower extremity, was 
diagnosed, and that the veteran was thereafter treated on 
several occasions for cellulitis or osteomyelitis of the 
right lower extremity.

On VA examination conducted in August 1997, the veteran gave 
a history of shell fragment wound of the right ankle and left 
lower leg in service.  The examiner provided an opinion that 
the veteran's current cellulitis was secondary to shell 
fragment wound injuries.  The summary of a January 1999 VA 
hospitalization also that the veteran reported that chronic 
osteomyelitis and recurrent cellulitis dated back to wound 
infection incurred in service. 

As directed by the Board's November 1999 remand, the RO 
contacted the veteran to request information which would 
allow the RO to request additional records pertaining to the 
veteran's post-service treatment of the right lower 
extremity, but the veteran did not respond to that request.  

On VA examination conducted in February 2000, the examiner 
asked the veteran to provide additional information as to the 
reported 1980 injury to his right ankle, but the veteran 
declined to further describe the injury or to state where he 
was treated.  The examiner concluded that the in-service 
right ankle injury and the lawnmower injury to the right 
lower leg healed without residual injury, and were unrelated 
to chronic problems, including osteomyelitis or cellulitis, 
when hardware inserted as part of surgical treatment of a 
right ankle injury at an undisclosed facility in 1980 was 
found to be infected.

The RO notified the veteran, in a supplemental statement of 
the case (SSOC) issued in March 2000, that he had not 
responded to requests to provide information regarding right 
ankle treatment in 1980.  That SSOC also informed the veteran 
that the examiner had reported that the veteran had declined 
to provide further history regarding a right ankle injury in 
1980.  The veteran has not identified any additional post-
service clinical records proximate to service which might 
establish the severity of right ankle disability at that 
time, nor has he provided any additional information about an 
intercurrent right ankle injury which occurred in about 1980.

The evidence of record reflects that the veteran sustained 
injuries to his right lower extremity, including a fracture 
of the right ankle and a laceration of the right lower leg 
with a chip fracture of the right tibia in service.  However, 
the service medical records reflect that these injuries 
healed without any in-service residuals.  There is no 
evidence that the veteran sought medical treatment for his 
right lower extremity post-service until approximately 1980, 
when he apparently incurred an intercurrent right lower 
extremity injury of such severity that it required open 
reduction and surgical insertion of hardware.  The evidence 
further reflects that an infection developed at the site of 
the hardware inserted in the right lower leg in about 1980.  
Following development of infection and removal of the 
hardware from the right lower extremity, the veteran has been 
treated for cellulitis or osteomyelitis of the right lower 
leg on several occasions.  He now has severe pain and 
limitation of motion of the right ankle, among other right 
lower extremity symptoms.

The Board has reviewed the 1997 and in 1999 statements of VA 
providers reflecting that the veteran's right lower extremity 
cellulitis and osteomyelitis, and resulting disability, were 
due to in-service injury to the right lower extremity.  
However, these statements and opinions were based on history 
reported by the veteran which omitted reference to the 1980 
intercurrent injury and surgical treatment and placement of 
hardware, and did not accurately reflect the history of 
infected hardware.

The VA examiner who provided a February 2000 opinion 
concluded that there was no evidence of a direct relationship 
between the in-service injuries and the veteran's current 
severity of right lower extremity disability reviewed all the 
evidence of record, including the veteran's service medical 
records and the private post-service clinical records 
reflecting the history of intercurrent 1980 right ankle 
injury and subsequent placement of hardware, and infection of 
the fixation hardware.  As that opinion noted, there was no 
evidence of chronic right lower extremity disability or 
residuals of the right ankle fracture at the time of the 
veteran's separation from service or thereafter, until the 
injury sustained in 1980, approximately 10 years after 
service.

The February 2000 physician's opinion that the veteran's 
current right lower extremity disorders are not related to 
his in-service injuries is of far greater weight and 
persuasive value than other opinion of record, since the 2000 
opinion is based on all evidence of record.  The Board 
concludes that cellulitis and osteomyelitis in the veteran's 
right lower leg resulted from an intercurrent injury the 
veteran incurred in about 1980, approximately 10 years after 
his service discharge.  

The preponderance of the evidence is against the finding of a 
causal relationship between the veteran's in-service injury 
and the cellulitis or osteomyelitis diagnosed in the 1990's.  
In support of this conclusion, the Board finds that the 
February 2000 physician's opinion outweighs the 1997 and in 
1999 statements of VA clinicians combined because the latter 
opinions were not prefaced by a review of the claims file.  
The opinions were based upon an inaccurate and incomplete 
medical history as neither physician considered the 1980 
intercurrent injury and surgical treatment and placement of 
hardware, nor was there any consideration of the history of 
infected hardware.  The latter opinion included a complete 
review of the relevant medical evidence.  It is also 
pertinent to note that there is no medical evidence of 
continuity or chronicity of symptoms from the veteran's 
separation from service until the 1980 injury.  The 
preponderance of the evidence weighs against the veteran's 
claim that he has cellulitis or osteomyelitis as a result of 
right lower extremity injury in service.  The Board concludes 
that the veteran did not incur a predatory-type disease of 
the legs, to include osteomyelitis or cellulitis, in service 
or as a result of any incident thereof.  The evidence is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107 
regarding reasonable doubt are not applicable.  

2.  Claim for compensable initial evaluation for right ankle 
fracture

The veteran's service medical records reflect that he 
sustained a fracture of the right ankle in service.  He was 
granted service connection for the right ankle fracture by a 
rating decision issued in December 1997, and a noncompensable 
evaluation was assigned.  The veteran contends that he is 
entitled to a higher initial evaluation. 

The propriety of the initial evaluation of a veteran's 
service-connected disability presents a well-grounded claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran's October 1970 service separation examination 
reflected that the veteran's right lower extremity and foot 
were normal.  The veteran stated that he was in excellent 
health.  There is no evidence of any type that the veteran 
sought VA or private post-service medical care for his right 
lower extremity prior to 1980.  The veteran has not 
identified any relevant evidence which might establish the 
severity of right lower extremity disability prior to 1980.  
The evidence of record clearly establishes that the veteran 
sustained post-service injury to the right lower extremity in 
1980, of such severity that open reduction and insertion of 
hardware was required.  

The report of VA examination conducted in February 2000 
reflects that the veteran's right ankle has no effective 
function and that there is severe right ankle pain with any 
attempt at motion.  The report also reflects medical opinion 
that the veteran's in service right ankle and lower extremity 
injuries healed without residual disability and that there is 
no direct relationship between the in-service injuries and 
the current severity of right ankle disability.

The Board further notes that the veteran has been informed 
that there is no evidence of residual right ankle disability 
prior to the occurrence of post-service injury in 1980.  The 
veteran has not identified any evidence that might serve to 
show that compensable residuals were present prior to the 
post-service injury.  In fact, the evidence reflects that the 
veteran declined to provide any additional evidence in regard 
to the 1980 injury.

The RO evaluated the disability due to the veteran's service-
connected right ankle fracture under the criteria for 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Diagnostic Code 5271 includes 
only two criteria.  With marked limitation of motion, a 20 
percent evaluation is warranted and with moderate limitation 
of a motion, a 10 percent evaluation is warranted.  A normal 
range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  Since this diagnostic code is based on limitation of 
motion, the provisions of Delucca v. Brown, 8 Vet. App. 202 
(1995) apply.  

In this case, the evidence during service fails to establish 
that the veteran had any limitation of motion of the right 
ankle after his right ankle fracture healed.  There is no 
radiologic examination in service which establishes that the 
veteran had any traumatic arthritis or degenerative changes 
of the right ankle or right lower extremity during service, 
at service discharge, or proximate to service.  There is no 
clinical evidence of record to show that the veteran had 
functional limitation of the ankle prior to the 1980 injury, 
and the weight of the current medical evidence is against any 
current functional impairment of the right ankle due to the 
innservice injury.  The preponderance of the medical evidence 
indicates that the veteran's current functional impairment of 
the right lower extremity is not due to the service-connected 
inservice injury but rather, it is the result of a 1980 
nonservice-connected injury with subsequent surgery and 
complications from that operation.  As with the previous 
claim, the Board finds that the February 2000 physician's 
opinion outweighs the 1997 and in 1999 statements of VA 
clinicians combined because the latter opinions were not 
prefaced by a review of the claims file.  The opinions were 
based upon an inaccurate and incomplete medical history as 
neither physician considered the 1980 intercurrent injury and 
surgical treatment with placement of hardware, nor was there 
any consideration of the subsequent postoperative 
complications.  However, the most recent opinion concluded 
that the veteran had no disability or functional impairment 
of the right lower leg or ankle due to the service-connected 
injury.  This opinion was based on a review of the relevant 
evidence and is consistent with the service medical records 
and the medical records pertaining to treatment for the 
residuals of the 1980 post-service injury. 

As to functional impairment due to pain, there is no evidence 
associated with the record which establishes that the veteran 
had right ankle pain prior to the 1980 intercurrent injury, 
and the weight of the medical evidence dated in recent years 
is against a finding of any functional impairment due to 
pain, weakness or any other symptom that can be attributed to 
the service-connected injury versus the 1980 post-service 
trauma.  Thus, a compensable evaluation may not be granted 
based on the current severity of disability, since there is 
no medical evidence that any of the current disability or 
functional loss is due to the in-service injury. 

The Board is cognizant of the fact that this decision 
considered evidence dated during service and medical history 
pertaining to a 1980 injury; this being a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, the focus is normally on the 
degree of right ankle impairment just before and after the RO 
decision appealed, in this case a December 1997 decision. 
However, because of the particular facts in this case, 
including the apparent resolution of the residuals of an 
inservice injury by the time the veteran separated from 
service and the history of a significant 1980 post-service 
injury, and the apparent complications from surgical 
treatment of residuals of that latter trauma, the Board must 
determine whether the medical evidence distinguishes symptoms 
and functional impairment due to the service-connected 
inservice injury from symptoms and functional impairment 
attributable to any nonservice-connected disability that may 
be present.  Thus, the service medical records and the 
medical history relating to the 1980 history are relevant, 
along with the examinations performed in recent years and the 
recent opinion distinguishing between the residuals from the 
inservice and post-service injuries.  
Upon consideration of all of this relevant evidence, the 
Board finds that the veteran's current severe disability of 
the right ankle is a result of post-service injury and is 
unrelated to his active service or to an injury to the right 
lower extremity during service, because the inservice injury 
healed without residuals, and because the veteran's service-
connected right ankle disability is manifested by an 
asymptomatic scar with no residual functional impairment.
   
The evidence as to whether an initial compensable evaluation 
is warranted is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

3.  Claim for a compensable evaluation for multiple service-
connected disabilities

The veteran has been granted service connection for two 
disabilities, a laceration scar of the left anterior tibia, 
and residuals of a right ankle fracture.  Each of those 
disabilities are currently evaluated as non-compensable.  

Whenever a veteran is suffering from two or more separate 
permanent service- connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree, 
the rating agency is authorized to apply a 10-percent rating, 
but not in combination with any other rating.  38 C.F.R. 
§ 3.324.

For the reasons discussed above, the Board has found that a 
compensable rating is not warranted for the veteran's right 
ankle injury.  The Board also notes that the February 2000 
report of VA examination specifically reflects an assessment 
that residuals scars of the right lower extremity incurred in 
service are not tender or painful on objective demonstration.  
As such, a compensable evaluation for those scars is not 
warranted, nor does the veteran so allege.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806.



As discussed, the medical record does not show that the 
residuals of the right ankle fracture or in-service 
laceration due to a lawnmower mishap resulted in any 
objective clinical symptomatology at any time.  Under the 
circumstances, the Board finds that there is no basis to 
assign a compensable rating under 38 C.F.R. § 3.324, as there 
is no evidence that the service-connected disabilities 
interfere with employability in any way.  Although the 
veteran is unemployed, he apparently worked for a number of 
years post-service, and apparently worked without use of 
assistive devices, orthotics, or any other treatment 
modality, prior to incurring an injury to the right leg in 
1980.  Indeed, the veteran continued to work for several 
years, even after sustaining the 1980 post-service injury of 
the right lower leg, until after an infection in the surgical 
hardware used to reduce a 1980 fracture became infected.  In 
any event, for the foregoing reasons, the preponderance of 
the evidence is against a finding that that the veteran's 
service-connected scar and the residuals of a service-
connected injury to the right ankle interfere with normal 
employability. Accordingly, the Board concludes that the 
criteria for a 10 percent rating for multiple noncompensable 
service-connected disabilities are not met.


ORDER

Entitlement to service connection for a predatory-type 
disease of the legs, to include osteomyelitis or cellulitis, 
is denied.

Entitlement to a compensable initial evaluation for a right 
ankle fracture is denied. 

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple, non-compensable service-connected 
disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

